DETAILED ACTION
The instant application having Application No. 17/394643 filed on 08/05/2021 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,116,005 B2. The limitations recited in claims 1-18 of the instant application are either obvious over or anticipated by the scope of the limitations as in claims 1-16 of U.S. Patent No. 11,116,005 B2. 

Instant Application
US Patent 11,116,005 B2
Claim 1 

A method for receiving, by a base station, a narrowband physical random access channel (NPRACH) preamble in a narrow band-Internet of things (NB-IoT) system supporting time division duplexing (TDD), the method comprising: 

transmitting, to a user equipment (UE), first information for a NPRACH configuration; and 

receiving, from the UE, the NPRACH preamble based on the first information, 


wherein the NPRACH preamble is repeatedly received as a plurality of preamble repetition units, with each preamble repetition unit consisting of a plurality of symbol groups, and with each symbol group consisting of one cyclic prefix (CP) and at least one symbol, 

wherein not all symbol groups comprising the each preamble repetition unit are contiguous in time, 

wherein a subcarrier spacing for the NPRACH preamble is configured as 3.75 kHz, 

wherein (i) a number of symbols included in each symbol group and (ii) a length of the CP included in each symbol group depend on an uplink-downlink configuration that is related to controlling in which subframes uplink or downlink transmissions take place in a frame, and 

wherein the number of symbols in each symbol group is less than 5, and the length of the CP in each symbol group is shorter than a length of one symbol of each symbol group.
Claim 1

A method for transmitting, by a user equipment, a narrowband physical random access channel (NPRACH) preamble in a narrow band (NB)-Internet of things (IoT) system supporting time division duplexing (TDD), the method comprising: 

receiving, from a base station, first information for a NPRACH configuration; and 

transmitting, to the base station, the NPRACH preamble based on the received first information, 

wherein the NPRACH preamble is repeatedly transmitted as a plurality of preamble repetition units, with each preamble repetition unit consisting of a plurality of symbol groups, and with each symbol group consisting of one cyclic prefix (CP) and at least one symbol, 

wherein not all symbols groups comprising the each preamble repetition unit are contiguous in time, 

wherein a subcarrier spacing for the NPRACH preamble is configured as 3.75 kHz, 

wherein (i) a number of symbols included in each symbol group and (ii) a length of the CP included in each symbol group depend on an uplink-downlink configuration that is related to controlling in which subframes uplink or downlink transmissions take place in a frame, and 

wherein the number of symbols in each symbol group is less than 5, and the length of the CP in each symbol group is shorter than a length of one symbol of each symbol group.

1-18
1-16



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patents/Patent Publications:
Wang et al. (US 2018/0131547 A1).
Hwang et al. (US 2015/0181624 A1).
Lin et al. (US 9661663 B1).
Meyer et al. (US 2011/0096748 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463